Citation Nr: 1753066	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  13-08 377	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the right shoulder.

3.  Entitlement to an initial compensable rating for headaches.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Carol B. King, Agent




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981 and from September 1981 to January 1987.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Winston-Salem, North Carolina, and Nashville, Tennessee, in October 2010 and April 2014, respectively.  Jurisdiction over these matters currently resides with the RO in Winston-Salem.  In October 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that proceeding has been associated with the record.  In January 2016, the Board remanded the claims for additional development. 

By way of a December 2016 statement, it appears that the Veteran has expressed disagreement with a prior rating decision regarding the issues of entitlement to an initial compensable rating for a right hand and finger disability, service connection for traumatic brain injury, and service connection for a right knee disability.  Notably, this disagreement was not on a form prescribed by the Secretary of VA.  38 C.F.R. § 20.201 (2017).  Therefore, the Board does not have jurisdiction over these issues and they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issues of (1) entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the right shoulder, (2) entitlement to an initial compensable rating for headaches, and (3) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran has not been competently and credibly diagnosed with a bilateral hearing loss disability during the pendency of his claim.


CONCLUSION OF LAW

In the absence of a current disability, the threshold criteria to establish service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for bilateral hearing loss.  Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131.  Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for hearing loss shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).
The determination of whether a disability based on hearing loss exists is governed by 38 C.F.R. § 3.385.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In this case, the evidence of record does not contain a credible diagnosis of a bilateral hearing loss disability.  Although audiogram results initially indicated auditory thresholds potentially indicative of a disability, competent medical personnel have established that these results were not reliable for rating purposes.  See VA Examination, 4 (Aug. 26, 2016) (noting that this particular examiner performed the "Stenger" test, which indicated that the Veteran did not respond to stimuli he heard); VA Examination, 5 (Apr. 22, 2014) (also noting a positive "Stenger" test).  

Based on the results of these examinations, the credibility of all audiometric findings are suspect, and the Veteran's speech discrimination scores have not reflected the presence of a disability for VA purposes.  See 38 C.F.R. § 3.385. 

A threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  As the Veteran has not been shown to have a bilateral hearing loss disability during the pendency of his claim, service connection for bilateral hearing loss is denied.  38 C.F.R. § 3.385  


ORDER

Service connection for bilateral hearing loss is denied. 


REMAND

The issues of entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the right shoulder, entitlement to an initial compensable rating for headaches, and entitlement to a TDIU require additional development in order for the Board to fairly adjudicate the claims.

Regarding the claim for an increased initial rating for degenerative joint disease of the right shoulder, the Board observes that the Veteran received a VA examination for this disability in April 2014.  Recent Court precedent, citing to a VA clinician's guide, appears to require in cases such as this, that when evaluating impairment from a given disability, the VA examiner is to estimate additional range of motion loss during flare-ups after eliciting appropriate information from the Veteran, and considering all the information of record, or explain why he or she could not do so.  See Sharp v. Sulkin __ Vet. App. __ 2017 WL 3879425 (Sept. 6, 2017).  As this Veteran asserted that he experiences flare-ups, and the current April 2014 examination report did not adequately address this issue, another examination is necessary to address the matter in line with the Court's requirements.  

Regarding the claim for an initial compensable rating for headaches, the Board observes that the Veteran has reported that he suffered from prostrating headaches.  Although the Veteran's most recent VA examiner indicated the opposite, he did not provide any rationale for this conclusion.  See VA Examination, 3-4 (Aug. 26, 2016).  This failure to provide an adequate opinion for the Board to consider and appropriately weigh, calls for a new examination.  

The remaining claim for a TDIU is inextricably intertwined with the other claims being remanded.  Therefore, adjudication of the TDIU claim would be premature at this juncture.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and ask that they identify any additional relevant records of treatment they wish considered in connection with this appeal.  The identified records should be sought.

2.  Schedule the Veteran for an appropriate examination of his right shoulder to determine the nature and severity of any disability present.  The examiner should be provided the claims file for review.  The AOJ should ensure that the examiner provides all information required for rating purposes. 

In the context of flare-ups, if one is not occurring at the time of the examination, it is requested that the examiner estimate any functional limitation in terms of the degree of additional loss of range of motion after eliciting appropriate information from the Veteran and considering all the information of record. 

The examiner should also discuss the functional impact of the Veteran's right shoulder disability. 

3.  Schedule the Veteran for an appropriate examination of his headaches to determine the nature and severity of any disability present.  The examiner should be provided with the claims file for review.

In the event the examiner believes that the Veteran does not suffer from prostrating headaches, a rationale should be provided for this conclusion.

The examiner should also discuss the functional impact of the Veteran's headaches. 

4.  Then, re-adjudicate the claims remaining on appeal.  If any of the benefits sought are not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


